 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     E & J. GALLO WINERY, a California              Case No. 1:17-cv-01709-EPG
 9   corporation, GALLO GLASS COMPANY,
     a Nevada Corporation                           ORDER APPROVING STIPULATION TO
10
                                                    EXTEND THE CUTOFF FOR CERTAIN
                        Plaintiff,                  DEPOSITIONS AND DISPOSITIVE MOTIONS
11
                                                    AND SETTING DISPOSITIVE MOTION AND
            v.
12                                                  DAUBERT MOTION HEARING DATES
     STRATEGIC MATERIALS, INC. a
13   Delaware corporation,                          (ECF No. 96)
14                      Defendant.
15
            On February 19, 2020, Plaintiffs E. & J. Gallo Winery, a California corporation and Gallo
16
     Glass Company, a Nevada Corporation (“Gallo”) and Defendant Strategic Materials, Inc. (“SMI”)
17
     filed a joint stipulation to extend the cutoff for certain depositions and dispositive motions. (ECF
18
     No. 96.) The Court has reviewed the joint stipulation and finds good cause to approve same. In
19
     addition to modifications proposed by the parties, the Court also sets May 15, 2020, as the
20
     hearing date for dispositive motions and June 11, 2020, as the hearing date for Daubert motions.
21
     Accordingly, the scheduling order currently in effect is amended as follows:
22
                 •   The parties may complete the deposition of Mr. Ross on March 13, 2020;
23
                 •   The deadline for filing dispositive motions shall be extended to March 20, 2020;
24
                 •   The deadline for the parties to file Daubert motions challenging expert opinions
25
                     shall be April 10, 2020;
26
                 •   Opposition briefs to dispositive motions shall be filed by April 17, 2020;
27
                 •   Reply briefs for dispositive motions shall be filed by May 1, 2020;
28
                                                      1
 1               •   A hearing on any dispositive motions shall take place on May 15, 2020, at 1:30

 2                   p.m. in Courtroom 10;

 3               •   Opposition briefs to any Daubert motions shall be filed by May 15, 2020;

 4               •   Reply briefs for any Daubert motions shall be filed by May 29, 2020;

 5               •   A hearing on any Daubert motions is set for June 11, 2020, at 1:30 p.m. in

 6                   Courtroom 10 to coincide with the Pre-Trial Conference.

 7          The Pre-Trial Conference shall remain as scheduled for June 11, 2020, however, it will

 8   occur at 1:30 p.m. and not 10:00 a.m. Trial remains as scheduled for August 4, 2020.

 9
     IT IS SO ORDERED.
10

11      Dated:       February 20, 2020                        /s/
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
